Citation Nr: 1548407	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 10 percent for service-connected degenerative joint disease in the right knee based on limitation of motion in the joint (flexion and extension).  

2.  Entitlement to a separate compensable disability evaluation for degenerative joint disease in the right knee based on instability of the joint.  

3.  Entitlement to an extraschedular evaluation in excess of 10 percent for functional impairment, outside of limitation of motion, associated with service-connected degenerative joint disease of the right knee.  

REPRESENTATION

Appellant represented by:	J. Dils, Esq.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1972 to September 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the RO in Winston-Salem, North Carolina.  

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in December 2013.  That VLJ has since retired from the Board, and the Veteran has indicated that he does not wish to have an additional hearing with a new VLJ.  A transcript of the hearing is in the claims file. 

The issues have been re-characterized to comport with the evidence of record.

The issues of entitlement to a separate compensable disability evaluation for right knee arthritis based on instability, and for consideration of an extraschedular disability rating for right knee arthritis based on functional impairment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's right knee osteoarthritis is productive of limitation of flexion to 45 degrees, with extension of limitation being to zero degrees; these are the most severe findings of record, and fully consider pain on motion and the ability to engage in repeated testing.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected degenerative joint disease in the right knee, solely with respect to limitation of motion (flexion and extension) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5003, 5256, 5259, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provides for an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a) (2015).

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claims.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim (to include downstream issues such as entitlement to a higher rating and/or effective date).  Indeed, those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claims for a higher rating. 

It is pertinent to note that the Veteran is represented by a private attorney, and that individual is presumed to have knowledge of what is necessary to substantiate a claim for a higher disability rating.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice, and in a hearing with a Veterans Law Judge (VLJ), the Veteran specifically asked that the Board waive consideration of any potential defect with respect to notice or the timing of notice and proceed to adjudication of the merits of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims for higher ratings, the Board finds that all necessary assistance has been provided in this case with respect to limitation of extension and flexion associated with service-connected right knee arthritis.  The evidence includes service treatment records and post-service pertinent medical records, and with respect to the portion of the appeal decided below, the Veteran was afforded comprehensive VA examinations to address his contentions which are adequate to resolve the issue on appeal.  There is no indication of any additional relevant evidence that has not been obtained, and thus, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2015).

Applicable Legal Criteria - Increased Ratings/General 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

For claims for increased rating, including those for an initial rating that rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).   In this case, there is consistent disability manifesting in such a way as to not warrant the application of a "staged rating."  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the veteran the reasons and bases utilized in the Government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Analysis

The Veteran experienced a motor vehicle accident in service, and in 1983, underwent a surgical procedure to remove the lateral collateral ligament in his right knee.  In October 1998, service connection was granted for residuals of a right knee injury, and at that time, the Veteran was given a 10 percent rating based on tibial/fibial impairment and associated disability in the right knee.  Such a disability was later categorized as degenerative joint disease in the right knee (as there is no evidence of actual tibial or fibial impairment), and the Veteran was rated as 10 percent disabled based on limitation of motion of the joint associated with this arthritis.  In filing his current claim, the Veteran has alleged that his knee disability is more severe than what is contemplated in the assigned 10 percent rating.  The remand below discusses the Veteran's allegations with respect to entitlement to a separate 10 percent rating with respect to instability in the joint and functional impairment outside of motion limitation and instability, and this decision addresses the contentions only with respect to limitation of motion associated with the service-connected right knee arthritis.  

The Veteran has had several VA examinations over the last several years which address his limitation of motion in the right knee.  In April 2009, the Veteran manifested flexion to 100 degrees, with pain first being noted at 100 degrees.  With respect to extension, the knee went to zero degrees with no pain on motion noted.  At that time, there was no objective evidence of weakness, fatigability, or incoordination, and no ankyloses were found.  The joint was not tender and there was no evidence of crepitation.  A clinical assessment of several months prior, dated in January 2009, included a radiographic report noting no fracture or dislocation in the right knee, a diagnosis of osteoarthritis, and an assessment that repetitive motion could not be performed at that time.  It was reported that the Veteran worked as a forklift operator and that he had to take off approximately one week during the last 12 months as due to knee pain.  The examiner assessed that there was no impact with respect to the activities of daily living.  

In April 2011, the Veteran was first given a brace for his right knee, and around that time, he was also supplied with a cane to help with his gait.  In June 2011, the Veteran was examined on a "fee basis" in concert with his claim for an increase, and at that time, flexion was to 80 degrees with pain at 45 degrees, and extension was to zero degrees with no noted pain.  Repetitive testing was possible, and it was unproductive of additional disability.  Subjectively, the Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, deformity, and pain.  Pain was by far the most significant limiting factor, with the Veteran stating that flare-ups occurred upwards of two times weekly with severity reaching 10/10.  Alleviation of pain by rest and usage of prescribed narcotics was noted to be effective.  Functionally, the Veteran stated that he could not walk more than 20 t0 30 minutes without experiencing pain, that he tires more easily, and that there is cramping experienced during sleep.  He stated that he had not been incapacitated by his knee disability.  Also in June 2011, a psychiatric examination was afforded, and at that time, the Veteran expressed that his knee problems were "beginning to interfere with his work as a forklift operator."  No further elaboration as to the degree of such impairment was expounded, and there is no indication that the Veteran has ceased his job as a forklift operator at any time in the course of the claim.  

In December 2013, the Veteran was afforded a hearing with a now-retired Veterans Law Judge (VLJ).  He expressed that his knee problems had grown in severity since 2011, and that he now experienced further limitation of motion, instability, locking, stiffness, and pain more frequently.  A new examination was offered, and the Veteran was found to exhibit flexion to 120 degrees with pain noted at 70 degrees, and extension was to zero degrees with pain.  Functional impairment was noted as less movement in the joint, weakness, fatigability, interference with sitting, standing, and weight-bearing.  Additionally, pain, swelling, and disturbance of locomotion were noted as being present.  While these factors existed, range of motion testing was able to be repeated three times, and the examiner was unable to assess any additional range of motion limitation on account of the functionality-limiting factors.  It was also noted at this time that the 1983 in-service surgery did include a removal of the left collateral ligament; however, upon objective testing, the removal of such tissue was not found to be symptomatic in the residual right knee disability picture.  It was not indicated that the Veteran had ceased his employment or that there was any marked interference with work with respect to the limitation of motion.  Flare-ups of pain were noted to occur two to three times annually, with 12 to 24 hours duration being the normal course of the more severe attacks of pain.  With specific regard to the potential impact associated with the Veteran's ability to work, it was noted that the Veteran could walk 50 to 75 feet at one time, or one mile during an eight-hour day, and he could sit/stand for 15 minutes, or for two hours during an eight-hour day.  

With respect to the knee, the Veteran has never displayed ankylosis, and thus, a rating under Code 5256 is not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Further, based on the evidence of record, the Board concludes that the Veteran has arthritis in the right knee with limitation of motion, and that such limitation, when pain on motion is considered, is compensable at the 10 percent rating for limitation of motion.  Indeed, in 2011, the Veteran's painful flexion stopped at 45 degrees, and under regulatory criteria, this warrants assignment of a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  This is the most severe finding of record, and the Veteran has not shown a flexion limited to 30 degrees or any separate limitation of extension, even when considering pain, that would allow for an evaluation at the next highest level (limitation of motion to five degrees of extension is necessary in order for the assignment of a separate noncompensable evaluation).  38 C.F.R. §§ 4.71a, Diagnostic Codes 5260, 5261.  As noted, the assigned 10 percent evaluation based on limitation of flexion is fully considerate of pain on motion.  The Veteran can perform repeated exercises with his knee; however, as pain increases and provides additional limitation, the degree at which pain starts is where the Board considers the limit of range of motion to be.  See DeLuca at 8.  As that has been noted to be 45 degrees of flexion at the most severe, such a finding is consistent with the assigned 10 percent rating.  Extension is to zero degrees with or without pain, and thus, cannot qualify independently for even a noncompensable rating (no separate rating for extension limitation can be assigned).  

With respect to functional impairment as regards motion, it is noted that the Veteran, while he does experience weakness, fatigability, issues with pain, swelling, sitting, standing, and weight-bearing, he does not experience additional range of motion impairment as a consequence of these factors.  According, at least with respect to limitation of flexion and extension, consideration of the DeLuca factors as productive of additional disability is not appropriate.  See DeLuca at 8.  

With respect to overall functional impairment, however, particularly as such impairments relate to employment activities, further development is necessary as is expounded in the remand below.  Indeed, the case is to be remanded for extraschedular consideration regarding noted functional impairment; however, solely with respect to demonstrated limitation of motion, which has been noted to be repeatable and fully considerate of the Veteran's disability as regards pain and other limiting factors, the schedular criteria is adequate in its contemplation of the disability picture.  Thus, regarding limitation of extension and flexion, the Board will not remand the claim for consideration of an extraschedular rating by the Director of VA's Compensation Service.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Simply put, the Board finds that the evidence is against the claim for a higher rating for the Veteran's right knee flexion and claimed extension limitations associated with his service-connected degenerative joint disease.  Thus, the benefit of the doubt doctrine does not apply to the resolution of this claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a schedular disability rating in excess of 10 percent for service-connected degenerative joint disease in the right knee based on limitation of motion in the joint (flexion and extension) is denied.  


REMAND

Instability

The Veteran can, if there is objective evidence of instability, achieve a separate compensable rating for such instability or recurrent subluxation.   38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran has claimed instability, with his most recent allegation being in his 2013 hearing with the retired VLJ.  Essentially, he has contended that there is locking and problems with lateral movement of the joint.  

VA examinations in 2009 and 2011 did not show objective evidence of instability; however, clinical records dating to 2011 show that VA provided the Veteran with a cane and knee brace due to issues with gait.  This evidence is indicative, potentially, of a worsening of the service-connected disability picture which might include problems with instability.  

The Veteran has been offered radiographic studies throughout the course of the appeal, and subluxation has never been shown.  However, at the last VA examination of record, dated in October 2014, it was both noted that the Veteran experienced "instability of station" as a functional limitation, with testing of instability deemed to be normal.  This is confusing, as it both purports to affirm the presence of instability and the absence of instability in the same report.  Further, older VA examination records, dated in 2009, also seem to note reports of instability with findings that instability is not present.  

These examination reports, as they contradict themselves, are not helpful in the resolution of the appeal.  The Veteran is to be scheduled for a new, comprehensive VA examination to specifically address whether instability is present in the right knee.  If so, the level of such lateral instability is to be determined and specifically stated in the narrative portion of the examination report.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Extraschedular Consideration

As noted in the above decision, the limitation of motion associated with the Veteran's right knee is fully contemplated in the award of the current 10 percent schedular evaluation.  Nonetheless, in October 2014, the VA examiner noted some significant functional impairments outside of range of motion.  Indeed, limitations to sitting, standing, and weight-bearing were noted, and there were reported impairments with respect to weakness and fatigability in the joint.  These functional impacts were severe enough so as to limit the Veteran to two hours of sitting or standing during an eight-hour workday, with ability to walk no more than 50 to 75 feet at a time also being noted.  This was expressly documented to interfere with employment.  

The Board, in noting the nature and condition of the Veteran's work as a forklift operator, is convinced that such dramatic limitations to mobility in a work setting should be considered as being productive of marked interference with employment.  The schedular criteria for rating knee arthritis considers only limitation of extension and flexion as well as instability.  There is no mention in the schedular criteria of the impact limitations to sitting and standing, as functional impairments necessary in work environments, might potentially carry.  As such impairments are significant with regard to the Veteran's ability to perform at work (and have mandated the taking of time off from work), it would appear as if the disability picture in this case is unique enough to be outside of the norm.  Indeed, while the Veteran's limitation of motion is no more than 10 percent disabling, as he is limited to only standing and sitting for one quarter of a normal workday, the service-connected disability picture is somewhat unusual in nature.  Accordingly, it is asked that with respect to the demonstrated functional impairment, the claim be referred to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Thun at 22.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination to address instability in the right knee.  The examiner is specifically asked to determine, objectively, if lateral instability or recurrent subluxation is at least as likely as not (50 percent probability or greater) present in the right knee joint.  If so, the examiner should opine as to the degree of impairment associated with this instability as well as any additional functional impairment, to include the impact on employment, associated with the instability.  All conclusions are to be supported by detailed rationales in the narrative portion of the examination report.  

2.  Following the VA examination, dispatch the claims to the Director of VA's Compensation Service for consideration of an extraschedular evaluation in excess of 10 percent for right knee degenerative joint disease with respect to demonstrated functional impairment.  Knee instability, if present, and limitation of motion are fully considered in the schedular criteria.  It is only necessary for the Director to consider the functional impairments (weakness, fatigue, weight-bearing problems, extreme sitting/standing limitations, etc.) in the context of the marked issues with employment functioning as objectively demonstrated in October 2014  when coming to a conclusion with respect to entitlement to an extraschedular evaluation (e.g. the Veteran's inability to stand/sit for more than two hours in a full workday and his inability to walk more than 50 to 75 feet at a time in that eight-hour period).  

3.  Following the above-directed development, re-adjudicate the claims.  Should the claims not be fully resolved, issue an appropriate supplemental statement of the case and return the claims to the Board for final adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


